Citation Nr: 1540391	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease and degenerative disease of the lumbar spine (lower back disability), evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received sufficient to reopen a claim for skin disability, including as due to herbicide exposure.

3.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2015, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for low back disability in excess of 10 percent from December 12, 2012, service connection for skin disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 12, 2012, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees; the Veteran did not exhibit muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  Service connection for a skin rash was originally denied in a November 1996 RO decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

3.  Evidence received since the November 1996 RO decision was not previously submitted to agency decisionmakers and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  Prior to December 12, 2012, the criteria for a disability rating in excess of 10 percent for low back disability have not been met (excluding the periods during which a temporary total evaluation was assigned).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2015).

2.  The November 1996 RO decision is final; new and material evidence has been received since that decision to reopen the previously denied claim for service connection for skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the Veteran's claim for increased rating, the RO provided the Veteran with the requisite notice in January 2009, prior to the initial July 2010 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  Social Security Administration (SSA) records have also been obtained.  The Veteran's low back was medically evaluated in May 2010 and December 2012.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased rating for low back disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Under the general rating formula for diseases and injuries of the spine (General Rating Formula), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined ROM of the thoracolumbar spine is 240 degrees.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the IVDS Rating Formula, a 10 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

The Veteran seeks an initial disability rating in excess of 10 percent for his low back disability.  At the outset, the Board notes that the RO has assigned 100 percent ratings for 2 separate periods of convalescence: from June 20, 2011 to August 1, 2011; and from June 13, 2012 to August 1, 2012.  The Board's discussion below excludes consideration of evidence during the periods evaluated as 100 percent disabling.

Turning to the evidence, on May 2010 VA examination, the Veteran reported persistent low back pain treated with Tylenol #3.  His treatment was effective; there were no side effects.  He did not use assistive devices.  The Veteran denied a history of bladder or bowel problems, other neurologic abnormalities, radiation of pain, or flare-ups of symptoms.  He reported spasms.  He described his pain as constant, dull and aching, of moderate severity.  

Physical examination revealed a normal posture, gait, and spinal curvature.  Motor and sensory examinations were normal.  Range of motion (ROM) testing revealed flexion to 90 degrees, with pain beginning at 90 degrees; extension to 30 degrees, with pain beginning at 30 degrees; and bilateral rotation and lateral flexion to 30 degrees, with no objective evidence of pain on motion.  Repetitive testing was possible without additional degree of limitation.  The examiner diagnosed multiple disc bulge and degenerative disease of the lumbar spine per imaging.  The Veteran's low back disability had significant effects on his usual occupation, resulting in being assigned different duties.  He had decreased mobility, problems with lifting and carrying, and pain.

At an August 2010 physical therapy consult, the Veteran reported chronic low back pain.  He reported numbness in the feet when standing for long.  On examination, ROM was within normal limits.  Sensory and reflex examinations were normal.

During January 2011 VA treatment, the Veteran reported a long history of back pain.  He stated that he had seen numerous pain management doctors and at one time was offered spinal fusion, however pain improved spontaneously.  His legs would go numb and he had pain in posterior thighs when he walked.  He reported weakness and falling 10 times over the past year.  He endorsed urinary urgency.  Physical examination revealed a normal gait.  There was no tenderness to palpation.  Motor and sensory examinations were normal.

On the Veteran's April 2011 SSA application for benefits, the Veteran reported that his back injury caused him to be in constant pain.  It also caused his legs to go numb which made him unable to stand for long periods of time.  He often lost his balance and fell. 

A September 2012 neurosurgery outpatient note indicates that the Veteran reported not being 100 percent, but doing much better after his June 2012 lumbar laminectomy.  He was able to walk longer distances more easily and his leg symptoms were much improved.  Motor and sensory examinations were normal.

On December 11, 2012 VA examination, the Veteran reported his walking had improved after his lumbar laminectomies, but he still used one cane for support.  Treatment included daily pain medications and stretches/exercises, massages, and hot packs.  Prolonged sitting worsened his stiffness/pain.  He had lumbar injections in the past, but none since his June 2012 surgery.  He denied flare-ups.  

ROM testing revealed flexion to 90 degrees, with pain beginning at 85 degrees; extension to 30 degrees, with pain beginning at 25 degrees; left and right lateral flexion to 30 degrees, with no objective evidence of painful motion; and left and right lateral flexion to 30 degrees, with objective evidence of painful motion at 25 degrees.  Repetitive testing was possible without additional limitation of motion.  Functional impairment was exhibited by weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weightbearing.  There was no tenderness/pain to palpation, guarding or muscle spasm of the spine.  Muscle strength, sensory and reflex examinations were all normal.  Straight leg raising test was negative and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have IVDS of the thoracolumbar spine.

Based on the foregoing, the Board finds that the currently assigned 10 percent evaluation is appropriate.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined ROM of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The evidence shows that the Veteran has flexion of the thoracolumbar spine ranging from 85 to 90 degrees, and combined ROM to ranging from 220 to 240 degrees, with consideration of additional limitation due to pain.  Repetitive movement had no impact on ROM.
  
The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation.  Here, the Veteran complains of constant daily pain and increased pain with prolonged standing or sitting; however, he retains nearly full ROM.  Further, repetitive exercise did not change the ROM.  

While the Veteran reported muscle spasm on May 2010 VA examination, both VA examinations noted no objective evidence of muscle spasm, and the May 2010 VA examiner specifically noted no antalgic gait or abnormal spinal curvature.  

As incapacitating episodes have been specifically denied by the Veteran and not shown by the evidence, a higher 20 percent evaluation for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is not warranted.  See May 2010 and December 2012 VA examination reports. 

The Board acknowledges the Veteran's complaints of numbness in the lower extremities from August 2010 to April 2011.  However, there is no objective evidence of radiculopathy or any other neurological impairment due to the Veteran's back disability.  Indeed, motor and sensory examinations conducted between August 2010 and April 2011 were normal.  All neurological testing completed on VA examinations were also normal.  Therefore, the Board finds that a separate disability rating is not warranted for the Veteran's neurological complications under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132.  In essence, muscle spasm and sensory loss are readily observable on physical examination; while the Veteran is competent to claim muscle spasm and sensory loss, his assertions are not convincing in view of the negative findings on physical examination.  

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran reports his low back disability causes difficulties with standing and sitting.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca, 8 Vet. App. at 206 in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

III.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for a skin disability in a May 1994 rating decision, finding that there was no evidence of keloid formations on the chest during service, and that keloids is not a disability determined to be associated with herbicide exposure.  The Veteran requested reconsideration in June 1994.  The RO denied the Veteran's request in a March 1995 rating decision, finding that new and material evidence had not been submitted.  The Veteran submitted a statement disagreeing with the decision in March 1996.  In a November 1996 letter, the RO notified the Veteran that new and material evidence had not been received and thus did not consider the claim on the merits.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the November 1996 decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the November 1996 denial of the Veteran's claim for skin disability includes a private etiological opinion.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for skin disability has been received.  The etiological opinion is not cumulative and redundant of evidence already of record.  It also material, as it suggests that the Veteran's current skin disability had its onset in service.  For these reasons, the Board finds that the additional evidence received since the November 1996 decision is new and material to reopen service connection for skin disability.  38 C.F.R. § 3.156.


ORDER

Prior to December 12, 2012, an initial disability rating in excess of 10 percent for low back disability is denied.

New and material evidence having been received, the appeal to reopen service connection for skin disability is granted.


REMAND

Regarding the claim for low back disability, the Veteran testified during his May 2015 Board hearing that his symptoms of low back disability had increased in severity since his last VA examination in December 2012.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377   (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Veteran should be afforded a new VA examination to address the severity of his low back disability.

Regarding the Veteran's claim for a skin disability, the Veteran asserts that his currently diagnosed keloids are due to service, to include exposure to Agent Orange.  First, the Board notes that the Veteran served during the Vietnam era and served in the Pacific Theater of Operations.  His personnel records should be obtained and a finding should be made as to whether he served in the Republic of Viet Nam.  

Second, a March 2011 VA examination report indicates that the Veteran's current diagnosis of keloids are not related to the cyst irrigation and drainage treatment shown during active service, citing a lack of treatment between discharge and 1991.  Subsequently, the Veteran submitted a May 2011 letter from his treating dermatologist which stated that it is "probable that a good deal of his keloids could have resulted directly and indirectly from service and post-service traumatic events."  The dermatologist reasoned that many of his patients developed keloids in the same areas as the Veteran as a result of shaving in order to comply with military policy.  In light of this new evidence, as well as the Veteran's testimony during his May 2015 Board hearing that he has experienced keloids intermittently following discharge from active duty, an addendum opinion is necessary.  

Lastly, the record raises the issue of entitlement to TDIU.  As noted above, the May 2010 VA examiner found that the Veteran's low back disability had significant effects on usual occupation, resulting in his being assigned different duties.  Additionally, a May 2011 SSA disability determination found that the Veteran's primary disability was his back disorder and his secondary disability was skin/subcutaneous tissue disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

Updated VA records should be also secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete personnel folder and any other development should be accomplished for the purpose of determining whether the Veteran was exposed to Agent Orange.

2.  Send the Veteran an application for TDIU and a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.  Ask him to provide or identify any relevant records that are not already of record.  He should be asked to authorize the release, where necessary, of any records relating to his claims.

3.  Obtain all available outstanding VA and private treatment records dated since December 2012.

4.  Schedule the Veteran for a VA spine examination to assess the current nature and severity of his low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the low back and his current range of motion in this spinal segment, the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  Any neurological abnormalities, including sciatic neuropathy of the lower extremities, resulting from the service-connected low back disability should be discussed.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Finally, the examiner should comment as to the effect of the Veteran's spine disability on his ability to secure or follow a substantially gainful occupation.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Forward the claims file to a VA board certified dermatologist, if available, or to another qualified physician.  After review of the claims file, the physician should opine as to whether it is at least as likely as not (a 50% or better probability) that the Veteran's current skin disability is related to service, to include potential exposure to herbicides.  The examiner should consider and discuss as necessary the May 2011 private etiological opinion and the Veteran's contentions of recurring keloids since service discharge.

If the examiner finds the skin disability to be as likely as not related to service, the examiner should comment on the effect of the Veteran's skin disability on his ability to secure or follow a substantially gainful occupation.  If deemed necessary, another examination should be accomplished.  

5.  Readjudicate the Veteran's claims for increased rating for low back disability since December 12, 2012 and service connection for skin disability, and adjudicate TDIU.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


